Per curiam.
Prom the pleadings and the evidence it appears that relators are the regularly nominated candidates of the People’s party of Laclede county, Missouri, for county officers, and that their nomina*409tions were duly certified to the respondent, clerk of the county court of said county, which he duly filed. It further appears that the secretary of state has certified to said clerk two state tickets, both indorsed with the caption, “People’s Party Ticket,” one headed by Voris and Livingston as candidates for judges of the supreme court, and the other by McCall and Handy as candidates for judges of the supreme court; that the respondent has grouped the names of relators as candidates for county officers under the latter ticket. It further appears from the evidence that a large majority of the voters of the People’s party of Laclede county are supporters of and intend to vote the People’s party ticket headed by Voris and Livingston. This court is of the opinion that but one grouping of the relators under the certificate of their nomination can be made, but it is also the opinion of the court that that grouping should be made on the ticket which the controlling committee of the People’s party in said county desire and request; that the choice of the grouping is not with the county clerk, but with representatives of the voters, wherefore it is considered that the alternative writ of mandamus heretofore issued be and the same is hereby made peremptory, and that the respondent cause to be printed upon the ticket of the People’s party for Laclede county the names of the relators for the several offices for which the. certificate of their nominations filed with him shows them to have been nominated for, on the People’s party ticket headed by Voris and Livingston for judges of the supreme court. It is further considered that the respondent may omit the names of the relators from the People’s party ticket headed with the names of John McCall and Simeon Handy as candidates for judges of the supreme court. No costs in this case to be taxed to the respondent.